DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-9, 12 and 16-44 are pending in the application.  Claims 10, 11 and 13-15 are cancelled.  Claims 16-44 are newly-added.
Priority
	This application is a continuation of U.S. Application No. 17/440,630, which adopts the international filing date of March 19, 2020, which is a U.S. national stage application under 35 U.S.C. § 371 of International Application No. PCT/KR2020/095044, filed on March 19, 2020, which claims the priority benefit of Korean Application No. 10-2019-0031269, filed on March 19, 2019, and Korean Application No. 10-2019-0134472, filed on October 28, 2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds and pharmaceutical compositions are novel and unobvious over the prior art.  The closest prior art can be considered WO 2017/120429 A1 (published July 13, 2017), which discloses EGFR inhibitors of general formula 
    PNG
    media_image1.png
    258
    328
    media_image1.png
    Greyscale
 (p. 27), where 
    PNG
    media_image2.png
    194
    185
    media_image2.png
    Greyscale
typifies a specific compound of the reference (see p. 34).  However, these compounds all comprise a bicyclic ring attached to the pyrimidine ring, while the currently-claimed inhibitors are limited to an isoxazole ring at this position.  There is no teaching, suggestion or motivation in the cited prior art or its combination with any other prior art of record for the instantly-claimed compounds and compositions.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-9, 12 and 16-44, renumbered 1-39 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625